DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 17 recite the limitation "the one or more registers" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2018/0042089).
	With respect to claim 1,
	Figure 7 of Cho discloses a method of controlling different types of lighting fixture drivers, the method comprising: 

determining, by the lighting control device, a type of the driver based on one or more results of the one or more queries (see Yes and No outputs of 706), wherein the type of driver is a sensor-ready driver, a DALI driver, or a 0-10v driver (see Figures 5 and 7); and 
sending to the driver, by the lighting control device, a lighting control command that is compatible with the driver after determining the type of the driver (708, 712 or 714).  
With respect to claim 2,
Cho further teaches wherein determining the type of the driver includes determining whether the driver is the DALI driver after determining that the driver is not the sensor-ready driver (see Figure 7 and Paragraph 72).  
With respect to claim 3,
Cho further teaches wherein determining the type of the driver includes determining whether the driver is the sensor-ready driver after determining that the driver is not the DALI driver (see Figure 7 and Paragraph 72).    
With respect to claim 4,
Cho further teaches wherein determining the type of the driver includes determining that the driver is the 0-10v driver after determining that the driver is neither the sensor-ready driver nor the DALI driver (see Figure 7 and Paragraph 72).    
With respect to claim 9,
Cho further teaches wherein the lighting control device is a dimmer (see Figure 5 – where 112 controls dimming).  
claim 10,
Cho further teaches wherein the lighting control device is a sensor (see 508 of Figure 5).  
With respect to claim 11,
Figure 5 of Cho discloses a lighting control device, comprising: 
a driver interface circuit (504) configured to provide a driver control signal to a driver (output of 504); and 
a controller (102, 112) configured to: 
send one or more queries to the driver via the driver interface circuit (706 of Figure 7); 
determine a type of the driver based on one or more results of the one or more queries (see Yes and No outputs of 706); and 
send a lighting control command to the driver via the driver interface circuit, wherein the driver interface circuit is configured to generate the driver control signal based on the lighting control command, wherein the driver control signal is compatible with the type of the driver (see 708, 712, or 714 and Figure 8), and wherein the controller is configured to determine the type of the driver by determining whether the driver is a sensor-ready driver, a DALI driver, or a 0-10v driver (see Figure 5 and 7).  
With respect to claim 12,
Cho further teaches wherein the lighting control device is a dimmer (see Figure 5 – where 112 controls dimming).  
With respect to claim 13,

With respect to claim 14,
Cho further teaches wherein the controller determines whether the driver is the sensor-ready driver after determining that the driver is not the DALI driver (see Figure 7 and Paragraph 72).  
With respect to claim 15,
Cho further teaches wherein the controller determines that the driver is the 0-10v driver after determining that the driver is neither the sensor-ready driver nor the DALI driver (see Figure 7 and Paragraph 72).  
With respect to claim 16,
Figure 8 of Cho discloses a lighting system, comprising: 
a lighting fixture (804) comprising a light source and a driver that provides power to the light source (see elements within 804); and 
a lighting control device (802), comprising a controller configured to: 
send one or more queries to the driver (706 of Figure 7); 
determine a type of the driver based on one or more results of the one or more queries (see Yes and No outputs of 706 of Figure 7), wherein the type of the driver is a sensor-ready driver, a DALI driver, or a 0-10v driver (see Figures 5 and 7); and 
send a driver control signal to the driver, wherein the driver control signal is compatible with the type of the driver (708, 712 or 714 of Figure 7).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 7-11, 13-16, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,652,985. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 and 2 of ‘985 teach substantially similar subject matter as that of claim 1 of the instant application.
Claim 3 of ‘985 teaches substantially similar subject matter as that of claim 2 of the instant application.
Claim 4 of ‘985 teaches substantially similar subject matter as that of claim 3 of the instant application.
Claim 5 of ‘985 teaches substantially similar subject matter as that of claim 4 of the instant application.
Claim 1 of ‘985 teaches substantially similar subject matter as that of claim 5 of the instant application.


Claim 7 of ‘985 teaches substantially similar subject matter as that of claim 8 of the instant application.
Claim 8 of ‘985 teaches substantially similar subject matter as that of claim 9 of the instant application.
Claim 9 of ‘985 teaches substantially similar subject matter as that of claim 10 of the instant application.
Claims 10 and 11 of ‘985 teach substantially similar subject matter as that of claim 11 of the instant application.
Claim 12 of ‘985 teaches substantially similar subject matter as that of claim 13 of the instant application.
Claim 13 of ‘985 teaches substantially similar subject matter as that of claim 14 of the instant application.
Claim 14 of ‘985 teaches substantially similar subject matter as that of claim 15 of the instant application.
Claims 15 and 16 of ‘985 teach substantially similar subject matter as that of claim 16 of the instant application.
Claim 15 of ‘985 teaches substantially similar subject matter as that of claim 18 of the instant application.
Claim 17 of ‘985 teaches substantially similar subject matter as that of claim 19 of the instant application.
s 6, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANY RICHARDSON whose telephone number is (571)270-5074.  The examiner can normally be reached on M-F, 6:30am to 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JANY RICHARDSON/Primary Examiner, Art Unit 2844